[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON PLAINTIFF'S APPLICATION FOR PREJUDGMENTREMEDY AFTER HEARING THEREON AND UPON DEFENDANT'S P.B. § 302MOTION TO DISMISS
Defendant's § 302 motion to dismiss plaintiff's application for prejudgment remedy is denied.
After hearing thereupon, plaintiff's application for a prejudgment remedy is granted to secure the sum of $20,800, and the court orders the garnishment of Vic Nelson Associates, Inc., a corporation with an office at 18 Aspetuck Ridge Road, New CT Page 13824 Milford, Connecticut, as it is a debtor of the defendant, Contemporary Habitat, Inc., and has concealed in its hands the goods, effects and estate of the said defendant and is indebted to him.
Nadeau, J.